
	
		II
		111th CONGRESS
		2d Session
		S. 3316
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2010
			Ms. Collins (for herself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for flexibility and improvements
		  in elementary and secondary education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Child Left Behind Flexibility and
			 Improvements Act.
		2.Discretion to modify adequate yearly
			 progress timelineSection
			 1111(b)(2)(F) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(F)) is amended—
			(1)by striking (F)
			 Timeline.—Each State and inserting the
			 following:
				
					(F)Timeline
						(i)In generalEach
				State
						;
				and
			(2)by adding at the end the following:
				
					(ii)Discretion of secretary to modify the
				timelineEvery 3 years, the
				Secretary—
						(I)shall review the requirements of the
				timeline established in clause (i); and
						(II)may issue guidance or regulations modifying
				such requirements if the Secretary determines, at the Secretary's discretion
				and after a review of the progress of the States towards making adequate yearly
				progress for the 2013–2014 school year, that modifications to the timeline are
				in the interests of improving student achievement and are in keeping with the
				purposes of this
				title.
						.
			3.Alternative accountability
			 systemsSection 1111(b)(2) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) is
			 further amended—
			(1)by striking subparagraph (I) and inserting
			 the following:
				
					(I)Annual improvement for schools
						(i)In generalEach year, for a school to make adequate
				yearly progress under this paragraph—
							(I)each group of students described in
				subparagraph (C)(v) must meet or exceed the objectives set by the State under
				subparagraph (G), except that if any group described in subparagraph (C)(v)
				does not meet those objectives in any particular year, the school shall be
				considered to have made adequate yearly progress if—
								(aa)the percentage of students in that group
				who did not meet or exceed the proficient level of academic achievement on the
				State assessment under paragraph (3) decreased by 5 percent over the past year,
				or an aggregate of 10 percent over 2 years, and that group has made progress on
				1 or more of the academic indicators described in clause (vi) or (vii) of
				subparagraph (C); or
								(bb)the students in that group demonstrate that
				the students are making progress towards proficiency through an additional
				model or system for measuring student progress described in subparagraph (J)
				and that group has made progress on one or more of the academic indicators
				described in clause (vi) or (vii) of subparagraph (C); and
								(II)not less than 95 percent of each group of
				students described in subparagraph (C)(v) who are enrolled in the school are
				required to take the assessments, consistent with paragraph (3)(C)(xi) and with
				accommodations, guidelines, and alternative assessment provided in the same
				manner as those provided under section 612(a)(16)(A) of the Individuals with
				Disabilities Education Act and paragraph (3), on which adequate yearly progress
				is based (except that the 95 percent requirement described in this clause shall
				not apply in a case in which the number of students in a category is
				insufficient to yield statistically reliable information or the results would
				reveal personally identifiable information about an individual student).
							(ii)Children with disabilitiesIn the case of a child with a disability
				(as defined in section 602(3) of the Individuals with Disabilities Education
				Act), a State may deem the child to have met the State's proficient level of
				academic achievement on the State assessments for purposes of calculating
				adequate yearly progress under this section if—
							(I)the student's individualized education
				program team (as defined in section 614(d)(1)(B) of such Act) designates an
				alternate assessment based on alternate or modified student academic
				achievement standards as a more appropriate measure of the student's academic
				progress and achievement for purposes of the assessment requirements under this
				part; and
							(II)the student achieves a proficient score on
				such alternate assessment.
							(iii)State educational agency
				reportFor any year that a
				State educational agency makes use of the flexibility provided by this section
				to allow alternate assessments for more than 3 percent of the total student
				population statewide, the State educational agency shall make available to the
				public a report that includes the percentage of all special education students
				in the State who were assessed according to clause
				(ii).
						;
			(2)by redesignating subparagraphs (J) and (K)
			 as subparagraphs (L) and (M), respectively; and
			(3)by inserting after subparagraph (I) (as
			 amended by paragraph (1)) the following:
				
					(J)Additional models and systems for measuring
				student progressIn
				developing a single, statewide State accountability system pursuant to
				subparagraph (A), a State may establish models and systems for measuring
				student progress for purposes of determining whether an agency or school has
				made adequate yearly progress that are in addition to the models and systems
				otherwise described in this paragraph if the models and systems are in keeping
				with the purposes of this title. Additional models and systems that measure
				student progress under this paragraph may include—
						(i)cohort growth models that—
							(I)demonstrate progress based on longitudinal
				student assessment results indicating improvement in the academic performance
				of the same cohort of students over time; and
							(II)may in some instances specify different
				starting points, different intermediate goals, and different annual measurable
				objectives for different cohorts;
							(ii)indexing systems that demonstrate progress
				based on improvement in assessment scores for students below the proficient
				level, such as improvements from the below basic to basic level, or from basic
				to another intermediate level below the proficient level, if the system does
				not include improvement in students scores for students who scored at the
				proficient level and higher; or
						(iii)a system that demonstrates progress based
				on improvements in closing the achievement gap or making progress toward
				another State-established high-achievement target, such as a system that
				demonstrates progress towards having all subgroups meet or exceed the current
				percentage of proficient students at the State's top-performing schools (such
				as the top 20 percent of schools), if the system requires continued improvement
				towards subsequently higher targets until all students have reached the
				proficient level.
						(K)Requirement for guidance from the secretary
				on additional models and systems for measuring student progressNot later than 120 days after the date of
				enactment of the No Child Left Behind Flexibility and Improvements Act, the
				Secretary shall establish specific models of additional models and systems for
				measuring student progress that meet the requirements of subparagraph (J),
				including models of cohort-growth systems, indexing systems, or
				high-achievement target systems described in such subparagraph. To the extent
				possible, the models shall demonstrate the maximum amount of flexibility
				available under this part in the design of additional models and systems for
				measuring student progress. In addition, the Secretary shall create a task
				force to provide guidance and other technical assistance to those States
				interested in incorporating additional models and systems for measuring student
				progress into their State accountability
				plan.
					.
			4.State option regarding students with
			 limited English proficiencySection 1111(b)(2) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)) (as amended by section
			 3) is further amended by adding at the end the following:
			
				(N)State option regarding students with
				limited English proficiency
					(i)In generalIn determining whether a school, local
				educational agency, or State has made adequate yearly progress under this
				subsection, a State shall have the option to include in the students with
				limited English proficiency subgroup a student who was formerly included in the
				subgroup and subsequently acquired proficiency in English.
					(ii)Duration of inclusion in the
				subgroupA State may include
				a student described in clause (i) in the students with limited English
				proficiency subgroup until the student completes secondary school.
					(iii)Rules of constructionNothing in this subparagraph shall be
				construed—
						(I)to count a student described in clause (i)
				as a student with limited English proficiency for purposes of—
							(aa)determining a State-defined minimum
				subgroup size; and
							(bb)allocating funds under title III; or
							(II)to require a student described in clause
				(i)—
							(aa)to continue to take a limited English
				proficiency assessment under paragraph (7); and
							(bb)to receive language services provided to
				students with limited English
				proficiency.
							.
		5. Local academic assessmentsSection 1111(b)(3)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(3)(A)) is amended—
			(1)by striking (A)
			 In
			 general.—Each State plan and inserting the
			 following:
				
					(A)Implementation of assessments
						(i)In generalEach State
				plan
						;
				and
			(2)by adding at the end the following:
				
					(ii)Rule of construction regarding use of local
				assessmentsNothing in this
				Act shall be construed to prohibit a State from using a local assessment system
				or a mixed system of State and local assessments in carrying out clause (i), if
				the assessment system—
						(I)is aligned with the State's content and
				achievement standards and provides coherent information about student
				attainment of those standards;
						(II)is valid and reliable, and consistent with
				relevant professional and technical standards;
						(III)provides individual student reports and
				itemized score analysis; and
						(IV)allows the State to aggregate, with
				confidence, data from disparate local assessments.
						(iii)Required technical assistanceNot later than 120 days after the date of
				enactment of the No Child Left Behind Flexibility and Improvements Act, the
				Secretary shall provide models of local assessment systems or mixed systems of
				State and local assessments meeting the requirements described in clause (ii),
				and shall provide guidance and technical assistance to States on ways that
				these systems may be used to satisfy the assessment requirements of this
				part.
					.
			6.Deferral of academic
			 assessmentsSection
			 1111(b)(3)(D) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(D)) is amended by striking clauses (i) through (iv) and inserting
			 the following:
			
				(i)$640,000,000 for fiscal year 2010;
				and
				(ii)$670,000,000 for fiscal year
				2011.
				.
		7.Adequate yearly progress by group and
			 subjectSection 1116(b) of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6316(b)) is amended—
			(1)in subparagraph (A) of paragraph (1), by
			 inserting with respect to the performance of a particular group of
			 students described in section 1111(b)(2)(C)(v) in the same academic
			 subject, after that fails, for 2 consecutive
			 years,;
			(2)in the matter preceding subparagraph (A) of
			 paragraph (5), by inserting with respect to the performance of a
			 particular group of students described in section 1111(b)(2)(C)(v) in the same
			 academic subject, after that fails to make adequate yearly
			 progress,;
			(3)in the matter preceding clause (i) of
			 paragraph (7)(C), by inserting with respect to the performance of a
			 particular group of students described in section 1111(b)(2)(C)(v) in the same
			 academic subject, after that fails to make adequate yearly
			 progress,; and
			(4)in the matter preceding clause (i) of
			 paragraph (8)(A), by inserting with respect to the performance of a
			 particular group of students described in section 1111(b)(2)(C)(v) in the same
			 academic subject, after continues to fail to make adequate
			 yearly progress,.
			8.Modification of the definition of highly
			 qualified teacher
			(a)In
			 generalSubpart 1 of part A
			 of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311 et seq.) is amended by adding at the end the following:
				
					1120C.Modification of the definition of highly
				qualified teacher
						(a)Highly qualified teachers of multiple
				academic subjectsNotwithstanding section 9101(23) or any
				other provision of law, a middle or secondary school teacher employed to teach
				multiple academic subjects shall be deemed to be highly qualified for purposes
				of this part, if—
							(1)the teacher meets the requirements of
				section 9101(23)(A);
							(2)the teacher has a bachelor's degree;
							(3)the teacher has demonstrated a high level
				of competency in at least one subject taught by the teacher by—
								(A)passing a test described in section
				9101(23)(B)(ii)(I) that is applicable to such subject; or
								(B)successful completion of a course of study,
				certification, or credential described in section 9101(23)(B)(ii) that is
				applicable to such subject; and
								(4)(A)the State educational agency makes a
				determination, for a period of not more than 3 years at a time, that—
									(i)the teacher should be considered highly
				qualified for purposes of this part based on a showing that the teacher is
				making progress toward becoming highly qualified as defined in section
				9101(23); and
									(ii)at the time the State educational agency
				makes such determination, the teacher teaches in a local educational agency of
				the State that has provided the State educational agency with evidence (that
				may include the fact that the local educational agency serves a small and rural
				school facing unique staffing or hiring challenges that require teachers to
				teach multiple academic subjects) that the local educational agency has made a
				reasonable effort to provide teachers who are highly qualified as defined in
				section 9101(23) to every student served by the local educational agency;
				or
									(B)the teacher has an academic minor
				consisting of not less than 15 credit hours, or the equivalent of an academic
				minor as defined by the State educational agency in its State plan pursuant to
				section 1119(a)(2), in each academic subject that is taught by the teacher
				(other than a subject for which the teacher has demonstrated a high level of
				competency under paragraph (3)), and each such subject is related to a subject
				for which the teacher has demonstrated a high level of competency under
				paragraph (3).
								(b)ReportFor each year that a teacher in a State is
				deemed to be highly qualified under subsection (a), the State educational
				agency in the State shall make available to the public a report that
				includes—
							(1)the number of teachers in the State that
				are deemed highly qualified under subsection (a); and
							(2)the total amount of subgrant funds made
				available under subpart 2 of part A of title II that the State awards to local
				educational agencies under such subpart that are available to assist the
				teachers described in paragraph (1) with the process of becoming highly
				qualified as defined in section
				9101(23).
							.
			(b)Table of
			 contentsThe table of contents of the Elementary and Secondary
			 Education Act of 1965 is amended by inserting after the item relating to
			 section 1120B the following:
				
					
						Sec. 1120C. Modification of the definition of highly qualified
				teacher.
					
					.
			9.Reauthorization of Reading First and Early
			 Reading First programs
			(a)Authorization
			 of appropriationsSection 1002(b) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6302(b)) is amended—
				(1)in paragraph (1),
			 by striking 2002 and inserting 2010; and
				(2)in paragraph (2),
			 by striking 2002 and inserting 2010.
				(b)Use of funds
			 for reading activities
				(1)FindingCongress
			 finds that, based on the Office of Inspector General of the Department of
			 Education's September 2006 report entitled The Reading First Program's
			 Grant Application Process, it is crucial to achieving the goals of the
			 Reading First program under subpart 1 of part B of title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6361 et seq.) that greater
			 flexibility is afforded to program participants, including allowing
			 participants to choose from a variety of scientifically based reading
			 programs.
				(2)Use of funds
			 for reading activitiesSection 1202(c)(7) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6362(c)(7)) is amended by adding at
			 the end the following:
					
						(C)Reading activities for individual
				studentsNotwithstanding any
				other provision of this subpart, an eligible local educational agency may use
				the funds provided under the subgrant for any activity described in
				subparagraph (A) that is provided to a student in a manner other than on a
				classwide instruction basis, including small group instruction and one-to-one
				instruction.
						.
				10.Definition of highly
			 qualifiedSection
			 9101(23)(B)(ii)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801(23)(B)(ii)(II)) is amended by striking credentialing;
			 and and inserting the following: “credentialing,
			
				except that the Secretary shall
				promulgate regulations permitting a teacher to demonstrate subject area
				competence in history, geography, economics, government, civics, or related
				subjects at middle or secondary schools in the State through a State social
				studies certificate that qualifies the teacher to teach such subjects;
				and.
		
